Joseph LaCome Attorney at Law 1 East Washington St. Suite 500 Phoenix, AZ 85004 Ph. 415-847-1944 04/11/2017 Sun Kui President, Chief Accounting Officer, and Chief Executive Officer Shemn Corp. Inc. Baiyun District, Fuli Taiyuan A9, 904 Guangzhou, China, 510165 Re: Shemn Corp., Inc. Form S-1 Registration Statement Mr. Kui: I refer to the above-captioned registration statement on Form S-1 ("Registration Statement") under the Securities Act of 1933, as amended (“Act"), filed by Shemn Corp. a Nevada Corporation ("Company"), with the Securities and Exchange Commission. The Registration Statement related to the offering of 2,030,000 shares of the Company's stock ("Common Stock"). Such shares are to be issued under the Registration Statement and the relating prospectus to be filed with the Commission.
